This is a Non-Final office action for serial number 16/992,191.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bonczyk et al. (Bonczyk) 2011/0168855A1. Bonczyk discloses in regards to claim 1, an antenna mounting assembly, comprising: a clamping unit configured to clamp to a pole, the clamping unit comprising first and second clamps, the second clamp having first and second ends; a pair of flanges fixedly mounted to the second clamp; a proximal link pivotally attached to the flanges at locations between the first and second ends of the second clamp, the proximal link pivotable about a first axis; a distal link pivotally attached to the flanges about a second axis; and a mounting bracket pivotally attached to the distal link about a third axis, the mounting bracket configured for attachment to an antenna; in regards to claim 2, wherein the proximal link comprises a first plurality of holes encircling the second axis, and wherein the distal link comprises a second plurality of holes encircling the second axis, wherein a pin inserted through one of the first plurality of holes and one of the second plurality of holes establishes an angle between the proximal and distal links; in regards to claim 3, wherein the mounting bracket comprises a main body and a pair of second flanges, and wherein the main panel and ears are formed as a monolithic member; in regards to claim 4, wherein the third axis passes through the second flanges; in regards to claim 7,  wherein the distal link includes a main body and a pair of arms disposed generally perpendicularly thereto, wherein the proximal link includes a main body and a pair of arms disposed generally perpendicularly thereto, and wherein the arms of the distal link are substantially parallel with the arms of the proximal link; in regards to claim 8, wherein the clamping unit further comprises first and second rods that extend between the first and second clamps; in regards to claim 10, an antenna (44)  mounted to the mounting bracket; in regards to claim 11, further comprising a pole (m), and wherein the clamping unit is clamped to the pole and the antenna is mounted to the pole at a single pivot; in regards to claim 12, an antenna mounting assembly, comprising: a clamping unit configured to clamp to a pole, the clamping unit comprising first and second clamps; a pair of flanges fixedly mounted to the second clamp; a proximal link pivotally attached to the flanges and pivotable about a first axis; a distal link pivotally attached to the flanges about a second axis; and a mounting bracket having a main body and a pair of flanges extending from an internal section of the main body, the flanges pivotally attached to the distal link about a third axis that passes through the pair of flanges of the mounting bracket, the mounting bracket configured for attachment to an antenna; in regards to claim 13,  wherein the proximal link comprises a first plurality of holes encircling the second axis, and wherein the distal link 8Attorney Docket No. 9833-1655comprises a second plurality of holes encircling the second axis, wherein a pin inserted through one of the first plurality of holes and one of the second plurality of holes establishes an angle between the proximal and distal links; in regards to claim 16, wherein the distal link includes a main body and a pair of arms disposed generally perpendicularly thereto, wherein the proximal link includes a main body and a pair of arms disposed generally perpendicularly thereto, and wherein the arms of the distal link are substantially parallel with the arms of the proximal link; in regards to claim 17, wherein the clamping unit further comprises first and second rods that extend between the first and second clamps; in regards to claim 19, further comprising an antenna mounted to the mounting bracket; in regards to claim 20, further comprising a pole, and wherein the clamping unit is clamped to the pole and the antenna is mounted to the pole at a single pivot.
[AltContent: arrow][AltContent: textbox (rods)][AltContent: textbox (clamping unit (40)
1st clamp (other of 40)
2nd clamp (one of 40)
proximal link (12)
plurality of holes (32)
pin (36))][AltContent: arrow][AltContent: textbox (antenna (44))][AltContent: textbox (mounting bracket (42)
distal link (20) )][AltContent: arrow][AltContent: textbox (flanges 
main body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                       
    PNG
    media_image1.png
    421
    567
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 9, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonczyk et al. (Bonczyk) 2011/0168855 in view of Sanford et al. (Sanford) 2015/0002357. Bonczyk discloses all of the limitations of the claimed invention except for the clamping edge with a plurality of teeth, rounded area, and first clamp includes a hole that receives the first rod and a slot that receives the second rod. Sanford teaches that it is known to have wherein the second clamp comprises a clamping edge with a plurality of teeth, the teeth divided into distinct and separate first and second sections; wherein a rounded area is located on the clamping edge between the first and second sections of teeth; wherein the first clamp includes a hole that receives the first rod and a slot that receives the second rod; wherein the second clamp comprises a clamping edge with a plurality of teeth, the teeth divided into distinct and separate first and second sections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonczyk to have included the clamping edge with a plurality of teeth, rounded area, and first clamp includes a hole that receives the first rod and a slot that receives the second rod. Sanford teaches that it is known to have wherein the second clamp comprises a clamping edge with a plurality of teeth, the teeth divided into distinct and separate first and second sections; wherein a rounded area is located on the clamping edge between the first and second sections of teeth; wherein the first clamp includes a hole that receives the first rod and a slot that receives the second rod; wherein the second clamp comprises a clamping edge with a plurality of teeth, the teeth divided into distinct and separate first and second sections as taught by Sanford for the purpose of providing a secure, stable, and firm means for securing the antenna to a pole using a clamp that will reduce or prevent slipping or accidental repositioning. 


[AltContent: arrow][AltContent: textbox (teeth with round area)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (rod
hole for rod
teeth with rounded area
slot for rod
rod)]                         
    PNG
    media_image2.png
    445
    378
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses convention mounting assemblies for poles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631